UKILIfNAL                                            12/22/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0005


                                      PR 20-0005                           FILED
                                                                           DEC 2 2 2020
                                                                        Bowen Greenvvoo0
IN RE THE MOTION OF JENNIFER TIPTON                                   Clerk of Suprerne Court

POLLOCK FOR ADMISSION TO THE BAR OF                                     'difiStra
THE STATE OF MONTANA



      Jennifer Tipton Pollock has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Pollock has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jennifer Tipton Pollock may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                   b.,$)
      DATED this zZ day of December,2020.




                                                             Chief Justice
                                                                      400
                                                                      e

                                                                          -re:        4,
    .S11- A4 „V.I._
         justices




2